IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 94 MM 2020
                                                :
                                                :
                 v.                             :
                                                :
                                                :
 WALTER STANLEY REISS                           :
                                                :
                                                :
 PETITION OF: GERALD STEIN, ESQ.                :

                                       ORDER


PER CURIAM

      AND NOW, this 6th day of August, 2020, in consideration of the “Application to

Withdraw Appearance of Counsel,” this matter is REMANDED to the Court of Common

Pleas of Northampton County for it to determine whether counsel should be permitted to

withdraw. If present counsel is permitted to withdraw, the court is DIRECTED to resolve

any issues relative to Walter Stanley Reiss being appointed new counsel or granted leave

to proceed pro se.

      The Court of Common Pleas of Northampton County is DIRECTED to enter its

order regarding this remand within 90 days and to promptly notify this Court of its

determination.